Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on May 21, 2020.

2. Claims 1-15 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 8, and 15 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving, by a processor, plant engineering data associated with an industrial plant from a plant environment, wherein the plant engineering data comprises raw process variables of the industrial plant; generating, by the processor, a cloud-based virtual simulation environment synchronous to the industrial plant based on the plant engineering data, wherein the cloud-based virtual simulation environment comprises one or more virtual machines for virtually simulating the plant engineering data; tuning, by the processor, the raw process variables of the industrial plant at the cloud-based virtual simulation environment to obtain optimized tuned process variables of the industrial plant; and rendering, by the processor, the optimized tuned process variables for the industrial plant to a client device,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Claim Rejections – 35 USC §101
4. 35 U.S.C. 101 reads as follows: 


5. Claim 15 is directed to a computer-readable medium, which may include transitory medium.
	A computer-readable medium product is a tangible physical article or object, some form of matter, which a signal is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended to require physical matter. A signal, a form of energy, does not fall within either of the two definitions of manufacture.  Thus, a signal does not fall within one of the four statutory classes of Sec. 101 – see MPEP 2106.
Please see at least:
	Sec. 101 – see MPEP 2106;
	Subject Matter Eligibility of Computer Readable Media signed by Director Kappos on January 26, 2010; and
 	Interim Patent Subject Matter Eligibility singed by Deputy Commissioner for Patent Examination Policy Hirschfeld on August 24, 2009.
	Under the principles of compact prosecution, claim 15 has been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
A non-transitory computer-readable medium, having instructions stored therein, . . .


Conclusion
6. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,095,611 discloses an automation framework for simulating hardware on a virtual machine to achieve thorough, affordable and efficient software testing.
NPL to Yamazaki et al. discloses a cloud-based simulation environment of a cloud of virtual machines.

7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192